Title: From George Washington to the Massachusetts General Court, 16 December 1775
From: Washington, George
To: Massachusetts General Court



Gentn
Cambridge 16th Decr 1775.

Among many resolves of Congress which were forwarded to me the other day, are the Inclosed.
Not being able to discover from the Resolves themselves, or the Letter which accompanied them, whether a Copy had been transmitted to you by the President, or to be handed in by me, I thought it best to err on the safe side, especially as the Q. M. Genl has just inform’d me that he is exceeding scarce of Hay & can get none under Six pounds Lawful a Tonn; and that he is fearful, if he should even consent to offer this (enormous as it is) the price will be further advanced upon him as heretofore, & in the Article of Wood. I am with great respect Gen[tleme]n Yr Most H. Sert

Go: Washington

